DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 9/7/2021 and 3/18/2021 have been 
entered. The preliminary amendment filed on 4/8/2020 has been entered. Claims 1-17 are presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Wallace et al. (Wallace et al. – 2019/0164117; herein after referred to as “Wallace”).
Regarding claim 1, Wallace discloses a method for generating at least one recipe suggestion when using a kitchen appliance for preparing food, comprising the following steps: 
- Detection of food product data (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104),
- Assigning the food data to a data history of a user profile (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104), 
- Detection of a behavior pattern of the user profile depending on the data history (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104), 
- Determination of at least one recipe suggestion depending on the pattern of behavior (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings), and 
- Provision of at least one recipe suggestion on the kitchen appliance (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings).  
Regarding claim 2, Wallace discloses the method according to claim 1, wherein, the detection of the behavior pattern of the user profile comprises finding repetitions in the data history (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients).  
Regarding claim 3, Wallace discloses the method according to claim 1, wherein, the detection of at least the behavior pattern or the determination of the recipe suggestion comprises a comparison of the data history with at least one further data history assigned to at least one further user profile (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history).  
Regarding claim 4, Wallace discloses the method according to claim 1, wherein, several recipe suggestions are determined as a function of the behavior pattern or wherein one of the recipe suggestions is automatically selected and provided on the kitchen appliance (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history; par. 0015, 0033, 0034, 0035, 0036, 0057, 0058 – recommending recipes).  
Regarding claim 5, Wallace discloses the method according to claim 4, wherein, the recipe suggestions are assigned to the user profile in a suggestion list or 2Atty Dkt. No.: BALS-058 USSN: 16/841,987 in that the user profile comprises an identification of at least the kitchen appliance or a user device or in that a user group is assigned to the user profile (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history; par. 0009, 0013, 0017, 0022, 0023, 0024, 0026, 0046, 0050, 0062 – appliances; par. 0015, 0033, 0034, 0035, 0036 – monitoring expiration dates, suggesting recipes for expiring food items).  
Regarding claim 6, Wallace discloses the method according to claim 1, wherein, the detection of the behavior pattern of the user profile comprises a detection of a time pattern and the recipe suggestion is determined as a function of the time pattern (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history; par. 0009, 0013, 0017, 0022, 0023, 0024, 0026, 0046, 0050, 0062 - appliances).  
Regarding claim 7, Wallace discloses the method according to claim 1, wherein, the user profile comprises vital data of a user, the vital data being considered at least when detecting the behavior pattern or when determining the recipe suggestion (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history; par. 0009, 0013, 0017, 0022, 0023, 0024, 0026, 0046, 0050, 0062 – appliances; par. 0039, 0076 – nutrition information).  
Regarding claim 8, Wallace discloses the method according to claim 1, wherein, the method comprises the following step: - Recording of purchased ingredients, whereby the purchased ingredients are considered at least during the detection of the behavior pattern or when determining the at least one recipe suggestion or that the method comprises the following step: - Recording of the external activities, whereby the external activities are considered at least during the detection of the behavior pattern or in the determination of the at least one recipe suggestion or that the method comprises the following step: - Recording ingredient planning, wherein the ingredient planning is considered at least during the detection of the behavior pattern or determining the at least one recipe suggestion (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history; par. 0009, 0013, 0017, 0022, 0023, 0024, 0026, 0046, 0050, 0062 – appliances; par. 0039, 0076 – nutrition information).  
Regarding claim 9, Wallace discloses the method according to claim 1, wherein, 3Atty Dkt. No.: BALS-058 USSN: 16/841,987 the detection of food data comprises at least a detection of a recipe or an identification of ingredients supplied to the kitchen appliance (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history; par. 0009, 0013, 0017, 0022, 0023, 0024, 0026, 0046, 0050, 0062 – appliances; par. 0039, 0076 – nutrition information).  
Regarding clam 10, Wallace discloses a kitchen appliance for preparing food comprising a functional unit for processing the ingredients, and a user interface for interaction with a user, wherein, the user interface is connected to an integrated control unit by means of which a method for generating at least one recipe suggestion when using a kitchen appliance for preparing food, comprising the following steps: - Detection of food product data, - Assigning the food data to a data history of a user profile, - Detection of a behavior pattern of the user profile depending on the data history, - Determination of at least one recipe suggestion depending on the pattern of behavior, and - Provision of at least one recipe suggestion on the kitchen appliance can be initiated according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history; par. 0009, 0013, 0017, 0022, 0023, 0024, 0026, 0046, 0050, 0062 – appliances; par. 0039, 0076 – nutrition information).  
Regarding claim 11, Wallace discloses a system for preparing food comprising: a kitchen appliance for preparing food with a functional unit for processing ingredients and a user interface for interaction with a user, a storage unit in which a data history of a user profile with food data can be stored, and a computing unit which is configured to detect a behavior pattern of the user profile as a function of the data history and to determine at least one recipe suggestion as a function of the behavior pattern, so that the at least one recipe suggestion can be provided on the kitchen appliance (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history; par. 0009, 0013, 0017, 0022, 0023, 0024, 0026, 0046, 0050, 0062 – appliances; par. 0039, 0076 – nutrition information).  
Regarding claim 12, Wallace discloses the system according to claim 11, wherein, a sensor device is provided by which ingredients used to determine the food data can be determined (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history; par. 0009, 0013, 0017, 0022, 0023, 0024, 0026, 0046, 0050, 0062 – appliances; par. 0039, 0076 – nutrition information).  
Regarding clam 13, Wallace discloses the system according to claim 11, 4Atty Dkt. No.: BALS-058 USSN: 16/841,987 wherein, at least the computing unit or the storage unit for collecting food data is in communication with a further kitchen appliance, or in that a server comprises the computing unit or the storage unit (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history; par. 0009, 0013, 0017, 0022, 0023, 0024, 0026, 0046, 0050, 0062 – appliances; par. 0039, 0076 – nutrition information).  
Regarding claim 14, Wallace discloses the system according to claim 11, wherein, the kitchen appliance has at least an appliance interface by means of which the kitchen appliance is in communication with the computing unit or the storage unit (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history; par. 0009, 0013, 0017, 0022, 0023, 0024, 0026, 0046, 0050, 0062 – appliances; par. 0039, 0076 – nutrition information).  
Regarding claim 15, Wallace discloses the system according to claim 11, wherein, the computing unit is configured to provide the at least one recipe suggestion available to a user device via a communication connection (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history; par. 0009, 0013, 0017, 0022, 0023, 0024, 0026, 0046, 0050, 0062 – appliances; par. 0039, 0076 – nutrition information).  
Regarding claim 16, Wallace discloses the system according to claim 12, wherein, the sensor device comprises at least one of the following sensors: - Camera, - Bar code scanner, - Ultrasonic sensor, - Radar sensor, and - Molecular sensor (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history; par. 0009, 0013, 0017, 0022, 0023, 0024, 0026, 0046, 0050, 0062 – appliances; par. 0039, 0076 – nutrition information).  
Regarding claim 17, Wallace discloses the system according to claim 16, wherein, the sensor device is integrated at least into the kitchen appliance or into a user device (Wallace; par. 0009, 0010, 0011, 0012, 0015, 0019, 0021, 0022, 0027, 0041, 0054, 0065, 0079 – smart pantry application that can be implemented in a mobile device/smartphone, sensors, scanning food item packaging, barcode/RFID/QR scan, build data store 116 based on user’s account, purchase’s history, user’s consumptions, store information associated with the individual food items, updating data according to receipts, provide recommendations and notifications, generate/adding to shopping list, data store monitoring/update based on point of consumption POC, appliance 124, user 104; par. 0015, 0023, 0026, 0027, 0032, 0033, 0034, 0056-0058 -  recipe recommendations, instructions such as ingredients and appliance’s settings, par. 0009, 0013, 0026, 0029, 0032, 0056, 0083, 0087 – setting thresholds for repurchasing or replenishing items, existing items/ingredients such as sugar, milk, new items/ingredients; par. 0026 – compare verification data, expected change, verification data within a threshold implying comparing data history; par. 0009, 0013, 0017, 0022, 0023, 0024, 0026, 0046, 0050, 0062 – appliances; par. 0039, 0076 – nutrition information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887